Citation Nr: 0823402	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-40 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a prostate disorder, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim.  The 
claim was remanded by the Board for additional development in 
August 2006.  The appeal originally included a claim for 
service connection for post-traumatic stress disorder.  
Service connection for this disorder was granted by rating 
decision of March 2008.  As this is considered a full grant 
of the benefits sought, the issue will not be discussed 
herein.  


FINDING OF FACT

A prostate disorder was not shown in service or for many 
years after service and is not shown to be related to service 
or an event of service origin.


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends a current prostate disorder is related 
to service, specifically to exposure to herbicides while in 
Vietnam.



Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, March 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date, and the case was subsequently adjudicated.  
With that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  Although the 
veteran was not afforded a VA examination, the Board finds no 
such examination is necessary, as there is no evidence of an 
in-service incurrence of a prostate disorder or a nexus 
between service and the current prostate disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
Even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  While 
prostate cancer is associated with herbicide exposure, other 
prostate disorders are not.

Even when a veteran is found to not be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions set forth in 
Combee are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, 
although the veteran is not entitled to presumptive service 
connection, the Board has considered his claim on a direct 
basis.

The veteran's discharge physical, performed in 1969, is 
negative for any prostate problems.  The earliest available 
records of treatment for prostate problems are from 1999.  
The veteran, historically, was diagnosed with benign 
prostatic hypertrophy (BPH) and bilateral hypronephrosis 
following complaints of voiding trouble.  As a result, he 
underwent a transurethral resection of the prostate (TURP), a 
procedure for bladder outlet obstructive symptoms, in April 
1999.  Following the procedure he was doing well and had no 
difficulty voiding.

In May 1999 and June 1999, the veteran was diagnosed with BPH 
but was voiding well.  A December 1999 examination found that 
the hypronephrosis had completely resolved.  At a June 2000 
examination, the veteran was voiding well.  In August 2000, 
the veteran was diagnosed with chronic prostatitis and 
erectile dysfunction.  On examination, the prostate was 
normal for the veteran's age.  In September 2000, the veteran 
reported that his symptoms of erectile dysfunction had 
resolved.  However, in December 2000 he was diagnosed with 
erectile dysfunction secondary to stress and BPH.  The 
veteran was seen in December 2001 without complaints and was 
noted to be voiding well.  In June 2003, some prostate 
firmness was noted and the veteran's urine tested positive 
for blood. A June 2004 examination found normal genitalia.  
In March 2006, examination found normal genitalia and 
diagnosed BPH. 

As for the clinically diagnosed prostate disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with a prostate 
disorder or any sort of prostate problems, such as difficulty 
voiding, during active service.  His separation examination 
is negative for any prostate-related complaints.  There is no 
evidence of record that the veteran was treated for prostate 
problems within twelve months of his separation from service.  
There is no evidence of record to suggest prostate problems 
existed prior to 1999.
 
The absence of any diagnosis of the prostate disorder on the 
discharge examination and in post-service medical records 
between 1966, when the veteran was discharged from service, 
and 1999, when the veteran first complained of difficulty 
voiding, constitutes negative evidence tending to disprove 
the assertion that the veteran had a prostate disorder during 
his service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and 'negative' 
evidence).  The lack of any evidence of symptoms suggestive 
of a prostate disorder until 1999, about thirty years after 
service, is evidence which tends to show that prostate 
disorder was not incurred in service. 
 
The only evidence supporting the veteran's claim that a 
prostate disorder is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his 
prostate disorder is causally connected to his active service 
are not probative as there is no evidence in the record that 
he has any medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
prostate disorder is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the veteran's current prostate 
disorder and his active service.

There is no evidence of record demonstrating that the veteran 
currently has prostate cancer.  As noted above, the 
presumption of service connection as a result of exposure to 
Agent Orange or other herbicides does not attach in the 
absence of prostate cancer  

After consideration of the entire record and the relevant 
law, the Board finds that the veteran's prostate disorder is 
not related to his active service.  While it is apparent that 
the veteran currently has a prostate disorder, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of the current prostate disorder and service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a prostate disorder.  As such, the evidence is 
insufficient to support a grant of service connection for a 
prostate disorder. 




ORDER

The appeal for service connection for a prostate disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


